Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 

Priority

        Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement

        The references cited on a Form PTO 1449 have been considered.

Specification

        The specification has been checked to the extent necessary to determine the presence of all possible minor errors. However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. Claim Rejections

                                                Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent
published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
s 1, 5-10, 12 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horii et al. (US Pub. 2018/0117583).

          Note: The method steps are inherently taught in the apparatus device/limitations in the rejections as follow:

         Horii et al. disclose in Figures 2A-3C and 15 a liquid-sealed cartridge (10) comprising:

         Regarding claim 1, a liquid storage portion (70) configured to store liquid (Figures 2A- 2B); a flow path (80) in which the liquid stored in the liquid storage portion (70) flows (Figure 2B); and a liquid sealing portion (50) configured to seal the liquid in the liquid storage portion (70), wherein the liquid sealing portion (50) has an outer circumferential portion (52) and a center-side low strength portion (53) disposed closer to a center (51) than the outer circumferential portion (52), and the center-side low strength portion (53) is broken when pressed, to allow the liquid in the liquid storage portion (70) to flow in the flow path (80) (Figures 3B-3C).
         Regarding claim 5, wherein the center-side low strength portion (53) has a thickness less than a thickness of an adjacent region (51) (Figure 2B).
         Regarding claim 6, wherein the center-side low strength portion (52) has at least any one of a linear, a rectangular, a cross-like, and an ellipsoidal planar shape as viewed in a pressing direction (Figure 2B).
         Regarding claim 7, wherein the center-side low strength portion (53) extends, in a first direction, in a center portion of the liquid sealing portion, and the first direction is along a liquid sending direction in which the liquid is sent through the liquid sealing portion (Figure 2B).
          Regarding claim 8, an outer-circumferential-side low strength portion (53) that is formed in the outer circumferential portion (52) and is different from the center side one (Figure 2B).
          Regarding claim 9, wherein the center-side low strength portion (52) has a strength lower than that of the outer-circumferential-side low strength portion (52) (Figures 2B and 3B-3C).
          Regarding claim 10, a cover portion (30) opposing the liquid sealing portion (50) (Figure 2B).

          Regarding claim 13, a disk-shaped body portion having the liquid storage portion (70), the flow path (80), and the liquid sealing portion (50) formed therein, wherein the liquid storage portion (70) is disposed closer to a center of the body portion than the flow path, and the liquid in the liquid storage portion flows into the flow path (80) by rotating the body portion (Figure 1A).
Regarding claim 14, wherein the liquid sealing portion (50) is integrated with the liquid storage portion (70) (Figure 2B).
           Regarding claim 15, a liquid sending method for a liquid-sealed cartridge (10) comprising a liquid storage portion (70) for storing liquid, and a liquid sealing portion (50) for sealing the liquid storage portion, the liquid sending method comprising: pressing a center-side low strength portion (51) of the liquid sealing portion (50) and breaking the liquid sealing portion(50) at the center-side low strength portion serving as a boundary; and causing the liquid to flow from the liquid storage portion (70) for which the center-side low strength portion has been broken (Figures 3B-3C).
          Regarding claim 16, wherein the pressing of the center-side low strength portion (51) comprises deforming one side portion on one side of the center-side low strength portion and
the other side portion on the other side of the center-side low strength portion in a pressing direction (Figures 2B-2C).
           Regarding claim 17, wherein the center-side low strength portion has a thickness less than a thickness of a region adjacent to the center-side low strength portion (Figure 2B).
          Regarding claim 18, wherein the pressing of the center-side low strength portion comprises pressing a portion near a center portion of the liquid sealing portion through a cover portion (30) opposing the liquid sealing portion (50) by a pin-shaped pressing member (D10) (Figure 3B).
          Regarding claim 19, wherein the liquid sealing portion (50) is disposed on an upper face of the liquid storage portion (70), and the pressing of the center-side low strength portion (51) comprises pressing the liquid sealing portion (50) through the cover portion (30) from above the 
          Regarding claim 20, wherein the liquid storage portion (70) is disposed closer to a center of the liquid-sealed cartridge (10) than a flow path (80), and the causing the liquid to flow comprises rotating the liquid-sealed cartridge (10) such that the liquid in the liquid storage portion (70) flows into the flow path (80) through the center- side low strength portion (51) having been pressed (Figures 3B-3C).

                                              Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 USC 103 (a) as being unpatentable over Horii et al. (US Pub. 2018/0117583). 

         Regarding claim 2, Horii et al. discloses the claimed invention except for the rearrangement of a center-side low strength portion that is disposed at a center portion of the liquid sealing portion. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to rearrange the center-side low strength portion that is disposed at a center portion of the liquid sealing portion, since it has been held that a mere rearrangement of elements without modification of the operation of the device involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). One would have been motivated to rearrange the center-side low strength portion (224) that is disposed at a center portion of the liquid sealing portion for the purpose of sealing the ink. 

Citation of Pertinent Prior Art
These prior art references (US Pat. 6,079,823; US Pat. 6,893,612; US Pat. 8,574,213; US Pat. 9,751,318; US Pat. 10,369,800; US Pub. 2006/0017790) cited in the PTO 892 form show an ink seal which is deemed to be relevant to the present invention. These references should be reviewed. 

Allowable Subject Matter

Claims 3-4 would be allowable if rewritten to include all of the limitations of the base
claim and any intervening claims. These claims would be allowable because the prior art references of record fails to teach or suggest a liquid-sealed cartridge comprising a liquid sealing portion that includes one side portion disposed adjacent to one side of a center-side low strength portion and another side portion disposed adjacent to the other side of the center-side low strength portion as viewed in a pressing direction, and the one side portion and the other side portion continuously extend from the outer circumferential portion to the center-side low strength portion in the liquid sealing portion, and are deformed by pressing in the pressing direction in the combination as claimed.

Claim 11 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a liquid-sealed cartridge comprising a liquid sealing portion that has a pressure-receiving face to be pressed through the cover portion, and the center-side low strength portion is formed by a recess formed on a back side of the pressure-receiving face in the combination as claimed.

CONCLUSION 

         Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-
2262. The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..



         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

         Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANH T VO/Primary Examiner, Art Unit 2853